Citation Nr: 0313057	
Decision Date: 06/17/03    Archive Date: 06/24/03

DOCKET NO.  00-17 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to accrued benefits. 


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from September 1941 to 
September 1945.  He was a prisoner of war from April 1942 to 
July 1942 and missing in action from July 1942 to February 
1945.  He died in November 1992.  The appellant is the 
veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.

The Board previously issued a decision in this case in May 
2001, in which it denied both of the appellant's claims 
listed above.  She appealed that decision to the U.S. Court 
of Appeals for Veterans Claims (Court).  Pursuant to VA's 
motion, in a December 2002 Order, the Court vacated the Board 
decision and remanded the matter for consideration of the 
Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002).  By letter dated in 
April 2003, the Board advised the appellant that she had 
additional time in which to supplement the record before the 
Board.  Her May 2003 response has been associated with the 
claims folder.  The case is again ready for appellate review.  


REMAND

As stated above, the Court vacated and remanded the prior 
Board decision for consideration of the VCAA.  Among other 
things, the VCAA eliminated the requirement for a well-
grounded claim and expanded VA's duty to notify the claimant 
and his representative, if any, concerning certain aspects of 
claim development.  With respect to notice, the VCAA provides 
that, upon receipt of a complete or substantially complete 
application, VA must notify the claimant and his 
representative, if any, of any information or lay or medical 
evidence not previously provided that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (2002).  The 
notice should indicate what information should be provided by 
the claimant and what information VA will attempt to obtain 
on the claimant's behalf. Id.  

VA's motion to the Court indicates that the Board's May 2001 
decision failed to address whether specific notice 
requirements under the VCAA had been satisfied.  Review of 
the claims folder in fact reveals no notice to the appellant 
that complies with the VCAA.  See Charles v. Principi, 16 
Vet. App. 370 (2002); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The Board emphasizes that the regulatory 
provision that permitted the Board to provide such notice, 
38 C.F.R. § 19.9(a)(2)(ii) (2002), was recently invalidated 
by the U.S. Court of Appeals for the Federal Circuit (Court 
of Appeals).  Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  Therefore, 
a remand to the RO is required in order to correct this 
deficiency of due process.   

Accordingly, the case is REMANDED for the following action: 

1.  The RO should take the appropriate 
steps to comply with the VCAA, to include 
notifying the appellant of any 
information or lay or medical evidence 
not previously provided that is necessary 
to substantiate the claim and of what 
information the appellant should provide 
and what information VA will attempt to 
obtain on her behalf.  The RO should 
afford the applicable opportunity to 
respond. 

2.  After completing any development that 
arises following VCAA notice or receiving 
any information or evidence from the 
appellant, the RO should readjudicate the 
claims of service connection for the 
cause of the veteran's death and of 
entitlement to accrued benefits.  If the 
disposition of either claim remains 
unfavorable, the RO should furnish the 
appellant a supplemental statement of the 
case and afford the applicable 
opportunity to respond. 

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The purpose of this 
remand is to ensure compliance with Disabled American 
Veterans v. Secretary of Veterans Affairs and the VCAA.  The 
Board intimates no opinion as to the ultimate outcome of the 
appeal.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of the appellant unless 
otherwise notified. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




	                  
_________________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


